Filed 3/1/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 36







Seth C. Hofland, 		Plaintiff and Appellee



v.



Mandi N. Hofland, 		Defendant and Appellant







No. 20160178







Appeal from the District Court of Adams County, Southwest Judicial District, the Honorable William A. Herauf, Judge.



AFFIRMED.



Per Curiam.



Berly D. Nelson, P.O. Box 6017, Fargo, ND 58108-6017, for plaintiff and appellee.



Carey A. Goetz, P.O. Box 2056, Bismarck, ND 58502-2056, for defendant and appellant.

Hofland v. Hofland

No. 20160178



Per Curiam.

[¶1]	
Mandi Hofland appealed a district court’s order granting joint residential responsibility to herself and Seth Hofland until their child enters kindergarten at which time primary residential responsibility shifts to Seth Hofland. Mandi Hofland argues the district court erred in finding N.D.C.C. § 14-09-06.2 factors (a) and (c) favored neither party and factor (g) favored Seth Hofland. Because the district court’s findings were not clearly erroneous, we affirm under N.D.R.App.P. 35.1(a)(2). 

[¶2]	Gerald W. VandeWalle, C.J.

Jerod E. Tufte

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner